EXHIBIT 23 THE CHARLES SCHWAB CORPORATION 2 NOTICE OF RESTRICTED STOCK UNIT GRANT (PERFORMANCE-BASED VESTING) You have been granted Restricted Stock Units. A Restricted Stock Unit represents the right to receive, subject to certain conditions, a share of Common Stock of The Charles Schwab Corporation (“ Schwab ”), under The Charles Schwab Corporation 2013 Stock Incentive Plan (the “ Plan ”). Your Restricted Stock Units are granted subject to the following terms: Name of Recipient: Charles Schwab Number of Target Restricted Stock Units Granted: Grant Date: March 03, 2014 Performance Period(s): January 01, 2014 to December 31, 2014 January 01, 2015 to December 31, 2015 January 01, 2016 to December 31, 2016 January 01, 2017 to December 31, 2017 Vesting Schedule: So long as you remain in service in good standing and subject to the terms of the Restricted Stock Unit Agreement and certification of the achievement of the Performance Goal by Schwab’s Compensation Committee, this grant vests as follows: Number of Target Restricted Stock Units on Vesting Date: 14,442 on March 03, 2015 14,443 on March 03, 2016 14,443 on March 03, 2017 14,443 on March 03, 2018 The Target Restricted Stock Units shall vest only if Schwab’s Compensation Committee certifies that as of the Vesting Date above, Schwab has satisfied the Performance Goal for the applicable performance period ending prior to such Vesting Date. The Performance Goal shall be established by the Compensation Committee not later than the 90th day of the applicable Performance Period (or, in the event that a Performance Period is expected to be less than 12 months, not later than the date when 25% of the Performance Period has elapsed). The number of shares of Common Stock of The Charles Schwab Corporation (“ Shares ”) payable pursuant to the Target Restricted Stock Units granted herein will be determined based on a formula established by the Compensation Committee not later than the 90th day of the applicable Performance Period (or, in the event that a Performance Period is expected to be less than 12 months, not later than the date when 25% of the Performance Period has elapsed). Except as otherwise provided in the Restricted Stock Unit Agreement, if the Performance Goal is not met, any unvested portion of the grant will be forfeited automatically and permanently on the date established by the Compensation Committee. Any vested Restricted Stock Units will be paid in Shares as soon as administratively possible after vesting, but in no event beyond March 15 th of the year following the year of vesting. You and Schwab agree that this grant is issued under and governed by the terms and conditions of the Plan and the Restricted Stock Unit Agreement, both of which are made a part of this notice. Please review the Restricted Stock Unit Agreement and the Plan carefully, as they explain the terms and conditions of this grant. You agree that Schwab may deliver electronically all documents relating to the Plan or this grant (including, without limitation, prospectuses required by the Securities and Exchange Commission) and all other documents that Schwab is required to deliver to its stockholders. By accepting this grant, you agree to all of the terms and conditions described above, in the Restricted Stock Unit Agreement and in the Plan, and you have no right whatsoever to change or negotiate such terms and conditions. THE CHARLES SCHWAB CORPORATION
